Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered April 24, 1998, convicting him of attempted murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he voluntarily, knowingly, and intelligently waived his right to appeal (see, People v Seaberg, 74 NY2d 1). His waiver precludes appellate review of the issues he raises regarding the sentence imposed (see, People v Hidalgo, 91 NY2d 733).
The defendant’s waiver does not encompass his challenge to the voluntariness of his plea (see, People v Seaberg, supra). However, that contention is unpreserved for appellate review because the defendant never moved to withdraw his plea or vacate the judgment (see, People v Lopez, 71 NY2d 662; People v Higgs, 266 AD2d 233; People v Graham, 261 AD2d 414). In any event, the record demonstrates that the plea was entered voluntarily, knowingly, and intelligently (see, People v Standley, 269 AD2d 614). Ritter, J. P., Santucci, Altman and Schmidt, JJ., concur.